—Judgment, Supreme Court, Bronx County (Phylis Bamberger, J.), rendered April 30, 1996, convicting defendant, upon his plea of guilty, of three counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
Defendant’s challenges to the plea are unpreserved. In any event, the record clearly establishes the voluntariness of defendant’s plea (see, People v Fiumefreddo, 82 NY2d 536, 543). Defendant’s plea was not impaired by the fact that the court and counsel informed defendant of the scope of possible sentences if he chose to go to trial (see, People v Tien, 228 AD2d 280, lv denied 88 NY2d 970; People v Randall, 225 AD2d 480, lv denied 88 NY2d 992). Further, defendant admitted facts in his plea allocution to constitute three separate instances of criminal sale of a controlled substance in the third degree, and defendant’s assertion that his attorney was “unfamiliar” with his case is belied by the record. Concur—Ellerin, J. P., Wallach, Mazzarelli, Andrias and Colabella, JJ.